UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8192


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KAMAL MAJEID WEBB,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:04-cr-00294-F-1; 5:08-cv-00154-F)


Submitted:    September 1, 2009           Decided:   September 17, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Kevin Michael Schad, SCHAD & SCHAD, Lebanon, Ohio, for
Appellant.    Rudolf A. Renfer, Jr., Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kamal Majeid Webb appeals the district court’s order

granting his motion for reduction of sentence pursuant to 18

U.S.C.     § 3582(c)      (2006),      and    seeks     to     appeal       the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2009) motion.             As to the order granting Webb’s § 3582(c)

motion, we conclude the district court reduced Webb’s sentence

by the maximum amount permitted.                  Webb’s request for a further

reduction      was     thus   properly       denied.         See     United       States   v.

Dunphy, 551 F.3d 247 (4th Cir. 2009).

            As to the order denying § 2255 relief, an appeal is

not    permitted       unless    a    circuit      justice      or    judge       issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1) (2006).                 A

certificate       of      appealability          will    not        issue     absent       “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.     § 2253(c)(2)        (2006).        A   prisoner       satisfies       this

standard    by    demonstrating        that      reasonable        jurists    would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We   have    independently         reviewed       the    record       and

conclude that Webb has not made the requisite showing.

                                             2
           Accordingly,      while   we     affirm     the   district      court’s

order    granting   Webb’s    motion       for   a    reduction    of     sentence

pursuant to § 3582(c), we deny a certificate of appealability

and dismiss the appeal as to the order denying relief on Webb’s

§ 2255 motion.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument      would     not   aid   the    decisional

process.

                                                             DISMISSED IN PART;
                                                               AFFIRMED IN PART




                                       3